Case 1:20-cr-20099-CMA Document 3 Entered on FLSD Docket 02/24/2020 Page 1 of 10
                                                                                 FILED BY             D.C.

                                                                                      FE8 C 2022
                            U N ITED STA TES D ISTR IC T C O U R T                    ctkklt
                                                                                           ll17%c
                                                                                               '
                                                                                               Ml
                                                                                               -
                            SO U TH ERN D ISTR ICT O F FLO RD A
              20-20099-C R -A LTO NA G N G O O D M A N
                             CA SE N O .
                                          18U.S.C.j19564h)
                                          18U.S.C.j1956(a)(1)@ )(i)
                                          18U.s.c.j981(a)(1)(C)
    UN ITED STATES OF AM ERICA

    VS.

    RASHEED OLAW A LE OLADELE,

          D efendant.


                                          G DICTM EN T

           The G rand Jury chargesthat:

                                  GENERA L ALLEG ATION S

           A ta11tim esm aterialto thisIndictm ent:

                                            D eflnx
                                                  -tions
                  The term ''rom ance scam '' referred to a form of lnternet scam in which

    fraudsters uscd stolen personal identiscation inform ation including, but not lim ited to,

    nam es,datesofbirth,and photographsto create online dating profleson w ebsitesincluding

    O urtim e.com , M atch.com , and others. Through these fabricated online personas, the

    fraudstersinitiated relationshipsw ith m en and w om en by utilizing socialengineering tactics,

    chatting scripts,and conversing overem ailand by phone,evenm ally gaining the trustoftheir

    targetsand tellingthem thattheyweretuly in love.Using falseand fraudulentpretenses,the

    fraudsters thcn convinced the rom ance scam victim s to engage in snancial transactions,

    including,thteralia,sending dom esticand internationalwiresoffunds.
Case 1:20-cr-20099-CMA Document 3 Entered on FLSD Docket 02/24/2020 Page 2 of 10




                                TheDefendu tandRejatvd Entitivs
           2.     D efendant R A SH EED O LA W M ,E O LA D ELE w as a resident of M iam i-

    D ade C ounty,Florida.

                  Raslim Intem ational,Inc.w asincorporated in the State ofFlorida on A ugust

    19, 2013. R ASH EED OLAW AT,E OLADELE was listed as the registered agent,

    incorporator,and initialoë cer/director.1ts principaladdress w as listed as 21409 N W 13th

    Court,M iam iG ardens,Florida 33169.

           4.    BankofAmericaaccountending in 4553(CSBOA 45531')wasabusinessbank
    accountheld by R aslim lntem ational,Inc.RA SH EED OLA W A LE O LA D ELE w asthe sole

    siplatory overBOA 4553.

           5.    Bank ofAmericaaccountendingin 9783 ('dBOA 9783'')wasabankaccount
                                                                       1
    held by R aslim lnternational lnc. R ASH EED OLA W A T,
                                                          E O LA D ELE w as the sole

    signatory overBOA 9783.

           6.    W ellsFargoBank accountendingin 0210 (tlW ells0210'1)wasabankaccount
    held by R aslim International, Inc. R A SH EED O LA W AT,E O LA D ELE w as the sole

    sir atory overW ells0210.

           7.    BB&T Bankaccountendingin 6543(''BB&T 6543'')wasabankaccountheld
    by Raslim Intem ational,lnc.R A SH EED O LA W ALE O LA D ELE w as the sole signatory

    overBB& T 6543.

                                             CO U N T 1
                             C onspiracy to C om m ltM oney Laundee g
                                      (18U.S.C.j1956(h))
           1.    The GeneralA llegations Section ofthis Indictm ent is hereby re-alleged and

    incorporated by reference asthoug,
                                     h fully setforth herein.
Case 1:20-cr-20099-CMA Document 3 Entered on FLSD Docket 02/24/2020 Page 3 of 10




                 From in or around A ugust 2014,and continuing through in or around July

    2017, in M iam i-D ade County, in the Southern D istrict of Florida, and elsew here, the

    defendant,

                              R A SH EED O LA W M ,E O LAD ELE ,

    did willfully,thatis,with theintentto furthertheobjectoftheconspiracy,and knowingly
    com bine,conspire,confederate,and agree w ith others know n and unknow n to the G rand

    Jury,to com m itan oFense againsttheU nited States,thatis,to know ingly conducta fnancial

    lansaction asecting interstate com m erce,w hich fm ancialtransaction involved the proceeds

    ofspecised unlaw fulactivity,know ing thatthe property involved in the fm anciallansaction

    represented the proceeds of som e form of unlaw ful activity, and knowing that such

    îansaction wasdesigned in whole and in partto concealand disguise thenature,location,

    source,ow nership,and controlofthe proceeds ofspecified unlaw fulactivity,in violation of

    Title18,UnitedStatesCode,Section 1956(a)(1)@)(i).
                              PU RPO SE O F TH E C O N SPTRA CY

                 Itw asthe purpose ofthe conspiracy forthe defendantand hisco.conspirators

    tounlawfully enrich them selvesand others,and to concealillegalproceedsobtained through

    rom ance fraud schem es,by, am ong other things,transferring fraudulently-obtained ftm ds

    between bank accountsin the U nited States,and between bank accountsin thc U nited States

    and bank accounts in foreir counlies.

                      M ANNER AN D < AN S OF TX COM PIRACY

          The m anner and m eans by w hich the defendant and her co-conspgators soughtto

    accomplish theobjectandpum oseoftheconspizacyincluded,amongothers,thefollowing:
Case 1:20-cr-20099-CMA Document 3 Entered on FLSD Docket 02/24/2020 Page 4 of 10




          4.     Co-conspirators used false and fraudulentonlinc identities ($'Fake1Ds'') to
    contactindividualvictim sthroughouttheUnited Statesusing online dating websitessuch as

    OurTime.com ,M atch.com ,and others.
                 C o-conspizators,using FakelD s,posed as individuals seeking online rom ant'
                                                                                            ic

    relationships.
          6.     Co-conspirators targeted individual victim s and sought to create false and

    fraudulenttrustwith theindividualWctim sthroug,h frequentonlineinteraction.

                 The co-conspirators then used em ail,phone calls, and text m essages using
    interstate and foreign wires to induce the individualvictim sto send m oney to speciscally

    desir ated bank accounts,based on bogus storiesdesigned to m anipulate the victims into

    believing that the FakelD s needed m oney for various predicam ents related to personal

    m atters,pum orted businesses,and investm ents,am ong otherthings.

                 D efendantR A SH EED OLA W A LE O LA D ELE established bank accountsfor

    R aslim lnternationalInc.,at severalbanks,including Bank ofA m erica,BB&T ,and W ells

    Fargo.
                     Co-conspirators d/ected various individualvicùm s to wire m oney to bank

    accounts established by Raslim Internationallnc.

           10.       R A SH EED O LA W AT,E OLA D ELE and hisco-conspiratorsw ould then w ire

    thevictim fundsbetween m lzltiple bank accountsconlolled by m em bersofthe conspiracy in

    orderto concealthe nam re and whereaboutsofthe stolen victim funds.
           ltis further alleged thatthe specihed unlaw fulactivity is conspizacy to com m itw ize

    fraud,in violation ofTitle 18,United StatesCode,Section 1349,and wirefraud,in violation

    ofTitle 18,United StatesC ode,Section 1343.
Case 1:20-cr-20099-CMA Document 3 Entered on FLSD Docket 02/24/2020 Page 5 of 10




              A11irlviolationofTitle 18,UnitedStatesCode,Section 1956(h).
                                                                     C O U N TS 2-30
                                                                   M oney Laundering
                                                           (18U.S.C.j1956(a)(1)(.
                                                                                B)(i))
              On or about the dates specised below , in M iam i-D ade County, in the Southern

    D islictofFlorida,and elsew here,the defendant,

                                                      M SH EED O LA W ALE O LA D ELE,

    did know ingly conductand attem ptto conducta fm ancialtransaction a/ecting interstate and

    fozeipzcom m erce,w hich fm ancial tzansaction involved the pzoceeds ofspecised unlaw ful

    activity,knowing that the property involved in the snancial lansaction represented the

    proceedsofsom e form ofunlaw fulactivity,and knowing thatthe transaction w as designed,

    in whole and in parq to concealand disguise the nam re,location,source,ownership,and

    contzoloftheproceedsofspecised unlawfulactivity,assetfozth below :
    :
    4
    .x
     33
     ;l1
       j:
        j$
         )'''*.
              '
              e-:
                zt
                 !
                 ;
                 hk
                  .''-:
                      ..
                       4
                       )L
                        )qj
                        , t.b
                          . à
                            bà
                            Lï
                             j
                             àjt
                               .
                               j
                               )
                               k'p'q  j
                                      z
                                      k
                                      y.
                                       p
                                       j'
                                        t:
                                         r
                                         f:
                                          çt
                                           j'
                                            rj
                                            qhe
                                              j
                                              k.
                                               g
                                               j
                                               k
                                               t
                                               jj
                                                ;
                                                '.'
                                                  (
                                                  j
                                                  yq
                                                   ljj
                                                     '
                                                     j
                                                     ;jf
                                                      ' t
                                                        o
                                                        jy j;
                                                            .j
                                                            j .
                                                              t
                                                              .
                                                              y'
                                                               j
                                                               .
                                                               ,
                                                               ).
                                                                '
                                                                j
                                                                (
                                                                tj:
                                                                  j
                                                                  '
                                                                  (.tq
                                                                     t
                                                                     y.-
                                                                       ,
                                                                       ..! j,.(
                                                                              .
                                                                              ,;'lz1)
                                                                                    .2..t.
                                                                                         k'+k.
                                                                                          y  i;
                                                                                              ('
                                                                                               ç
                                                                                               y
                                                                                               j
                                                                                               tj;c
                                                                                                  hd.
                                                                                                    ('
                                                                                                     :
                                                                                                     k;
                                                                                                     ..
                                                                                                      4g!
                                                                                                        kh
                                                                                                         @:
                                                                                                          .
                                                                                                          (;2?
                                                                                                             $fj
                                                                                                               kj'
                                                                                                                 r.
                                                                                                                  t<
                                                                                                                   kfyk j
                                                                                                                        r
                                                                                                                        t.
                                                                                                                         k
                                                                                                                         ;.
                                                                                                                          j
                                                                                                                          /
                                                                                                                          t
                                                                                                                          '
                                                                                                                          I
                                                                                                                          .
                                                                                                                          j,
                                                                                                                           k
                                                                                                                           ,
                                                                                                                           r #-
                                                                                                                              .
                                                                                                                              )j
                                                                                                                               q4
                                                                                                                                :
                                                                                                                                j,
                                                                                                                                 (;
                                                                                                                                  j
                                                                                                                                  ;'
                                                                                                                                   j
                                                                                                                                   j
                                                                                                                                   lyl
                                                                                                                                     j
                                                                                                                                     4f
                                                                                                                                      .
                                                                                                                                      )
                                                                                                                                      /h
                                                                                                                                       k
                                                                                                                                       4j
                                                                                                                                        .
                                                                                                                                        '4
                                                                                                                                         'y
                                                                                                                                          j:
                                                                                                                                           jif%p'k
                                                                                                                                                 )
                                                                                                                                                 ;
                                                                                                                                                 .
                                                                                                                                                 #
                                                                                                                                                 'g
                                                                                                                                                  '
                                                                                                                                                  l
                                                                                                                                                  j
                                                                                                                                                  à t
                                                                                                                                                    j
                                                                                                                                                    y
                                                                                                                                                   ,y
                                                                                                                                                    4
                                                                                                                                                    1
                                                                                                                                                    .;
                                                                                                                                                     j
                                                                                                                                                     ;
                                                                                                                                                     .
                                                                                                                                                     4!-
                                                                                                                                                       jji
                                                                                                                                                         j
                                                                                                                                                         (
                                                                                                                                                         ,
                                                                                                                                                         j
                                                                                                                                                         y
                                                                                                                                                         j
                                                                                                                                                         t
                                                                                                                                                         rj
                                                                                                                                                          ,
                                                                                                                                                          y
                                                                                                                                                          jk
                                                                                                                                                          p
                                                                                                                                                          L
                                                                                                                                                          '
                                                                                                                                                          ,
                                                                                                                                                          -
                                                                                                                                                          )t
                                                                                                                                                           .
                                                                                                                                                           i
                                                                                                                                                           .
                                                                                                                                                           T
                                                                                                                                                           w)
                                                                                                                                                            j
                                                                                                                                                            (
                                                                                                                                                            )
                                                                                                                                                            %
                                                                                                                                                            .j$
                                                                                                                                                              (
                                                                                                                                                              k
                                                                                                                                                              4
                                                                                                                                                              j
                                                                                                                                                              ):
                                                                                                                                                              .
                                                                                                                                                              .
                                                                                                                                                              ù k
                                                                                                                                                                y
                                                                                                                                                               ê:
                                                                                                                                                                'g
                                                                                                                                                                 .
                                                                                                                                                                 j)
                                                                                                                                                                  ;
                                                                                                                                                                  .
                                                       uJ.)
                      -.,.. :..'kilj.2. q    l
                                             k:
                                              di
                                               r
                                               j
                                               tl
                                                rl                               f,-j
                                                                                    t;
                                                                                    .'
                                                                                     j-
                                                                                      g
                                                                                      l
                                                                                      1I
                                                                                       Eir
                                                                                         -                               )
                                                                                                                         .,
                                                                                                                          .
                                                                                                                          1
                                                                                                                          9
                                                                                                                          4
                                                                                                                          11
                                                                                                                           ;
                                                                                                                           k
                                                                                                                           .,-
                                                                                                                             '.
                                                                                                                              ,
                                                                                                                              .
                                                                                                                              y,
                                                                                                                               h
                                                                                                                               .
                                                                                                                               o h,
                                                                                                                                  .:
                                                                                                                                   :
                                                                                                                                   $
                                                                                                                                   j.'
                                                                                                                                     s?
                                                                                                                                      :
                                                                                                                                      kk
                                                                                                                                       ;
                                                                                                                                       r
                                                                                                                                       i /
                                                                                                                                         )(
                                                                                                                                          #
                                                                                                                                          :?
                                                                                                                                           ç
                                                                                                                                           i     %
                                                                       kJ
                                                                                                           '
                                                                                                                                                                ;
                                                                                                                                                                tt
                                                                                                                                                                 :,
                                                          :k
                                                           .'
                                                            $;i
                                                              jt
                                                               r
                                                               i.
                                                                y
                                                                jl
                                                                 t
                                                                 k(
                                                                  p;
                                              .
    --:
      4:
       11
        :. 1Ik
             .
             :...
                .!
                 1
                 !i
                  k-.'
                   .                                                                                      ' A
      -         V)j
                  I<
                 . .
                              .
                              .   ..
                                      .
                                          .
                                             Fh. ;
                                             .    .
                                                  y
                                                  '
                                                  ;
                                                  .
                                                  4
                                                  j$
                                                  .
                                                   .;r
                                                     ,
                                                     j
                                                     ;
                                                     t?
                                                      -.
                                                       -    .
                                                               .
                                                             , .    -<k.
                                                                       '
                                                                       - j
                                                                         1
                                                                         -
                                                                        ,.
                                                                         ,;
                                                                          -4.:
                                                                             '
                                                                             -
                                                                             .
                                                                             :
                                                                             ,
                                                                             ï
                                                                            ...
                                                                              l
                                                                              ,
                                                                              j
                                                                              ..
                                                                             ..
                                                                                (
                                                                                ;J   .
                                                                                     ..s
                                                                                        t.
                                                                                         ,
                                                                                         ..
                                                                                         j..,,r,,... x ..,- ,,..jk,,yr---
                                                                                                            ..                        . ;k.
                                                                                                                                                    ,
          2             M arch 5,2015                       W iretansferofapproxim ately$30,000from W ells0210to
                                                            a Chevron Bank accountending in 5975
                        M                                   W irelansferofapproxim ately $25,000âom W ells0210to
                            arch 11,2015                    a Chevron Bank accountending in 5975
          4             M arch 13,2015                      W iretransferofapproxim ately$47,000from W ells0210to
                                                            a Chevron Bank accountending in 5975
                          A                                 W irelansferofapproxim ately $200,000 from BOA 4553
                              pril 1,2015                   to BOA 9783

                          A pril1,2015                      W ir
                                                            BO Aelans
                                                                 9783ferofapproxim ately $40,000from BOA 4553 to

                          A       .                         W ire lansferofapproxim ately $100,000 from BOA 9783
                              pnl9,2015                     to aChevron Bank accountending in 5975

          8              A        .                         W ire transferofapproxim ately $120,000 f'
                                                                                                     rom BOA 4553
                             pnl 10,2015                    to BO A 9783

                         A                                  W ire kansferofapproxim ately $100,000 from BOA 9783
                             pril10,2015                    to a Chevron Bank accountending in 5975
Case 1:20-cr-20099-CMA Document 3 Entered on FLSD Docket 02/24/2020 Page 6 of 10




      't'       ''

    :44G.
        y
            .si;jyki'ki
            .

          k,âq
            ,
                      q
                      .lkk.è4'pp.ie.
                     ,.
                                               '            . y'
                                                               in.aizc.i,lrka'wkykuupi ., .',.i
                                                                                              ',;
                          A                 W izetransferofapproxim ately$97,000from W ells0210to
                              pril13,2015   a Chevron Bank accountending in 5975
                          A                 W irc eansferofapproxim ately $16,000 f'
                                                                                   rom BOA 4553to
                              pril20,2015   BOA 9783

                          A pril22,2015     W ire transferofapproxim ately $200,000 from BOA 4553
                                            to BOA 9783

                          A                 W iretransferofapproxim ately $45,000from BOA 4553to
                              pril22,2015   BOA 9783
                          A pril23,2015     W izekansferofapproxim ately $12,000from BOA 4553to
                                            BO A 9783

                          A                 W ire lansferofapproxim ately $20,000 from BOA 9783to
                              pril23,2015   a Chevron accountending in 3042
                          M                 W izelansferofapproxim ately $55,000 from BOA 4553to
                               ay 6,2015    BO A 9783

                          M                 W ireœansferofapproxim ately $15,000 from BOA 4553to
                               ay 6,2015    BOA 9783

        18                M                 W izetransferofapproxim ately $20,000 from BOA 9783 to
                               ay 7,2015    Chevron Bank accountending in 30K

        19                M ay 12,2015      W
                                            t
                                              ire tansferofapproxim ately $125,000 from BOA 4553
                                            o BOA 9783
       20                 M                 W ire tansferofappzoxim ately $100,000 fzom BOA 9783
                              ay 12,2015    to Chevron Bank accountending in 5975

                          M                 W ire lansferofapproxim ately $100,000 from BOA 4553
                              ay 13,2015    to BO A 9783
       22                 M                 W ize kansferofapproxim ately $170,000 from BOA 4553
                              ay 14,2015    to BO A 9783

       23                 M ay 14,2015      W
                                            t
                                              izekansferofapproxim ately $100,000 from BOA 9783
                                            o Chevzon Bank accountending in 5975
        24                J                 W izekansferofapproxim ately $13,000 &om BOA 4553to
                           une 10,2015      BO A 9783
                                            W irelansferofapproxim ately $150,000 from BOA 4553
       25                 June 11,2015      to BOA 9783

        26                J                 W irelansferofapproxim ately $80,000from BOA 4553to
                           une 11,2015      BOA 9783
                          J                 W ireîansferofapproxim ately $15,000from BOA 4553to
                           une 12,2015      BOA 9783


                                                        6
Case 1:20-cr-20099-CMA Document 3 Entered on FLSD Docket 02/24/2020 Page 7 of 10




    rt'
     lk )-'
          75
           4.
            )k
             .'
              yt
               kl
                ,
                lgk
                  -.g
                    )'
                     !
                     tk..,.   ?'..
                                 Jztk
                                    's
                                     h
                                     ':
                                      .'
                                       .t6
                                         ;:t
                                         .    i
                                              .7:@.
                                                .  r.'
                                                     rjyr':' F
                                                             .;
                                                              's.
                                                                /'
                                                                . ,;.
                                                                  . ,.,.
                                                                       ;1
                                                                        .q
                                                                         j-
                                                                          'Lk4 :;:'
                                                                                  !kt
                                                                                    ,v.'.'
                                                                                         !2):'.,,
                                                                                                f('
                                                                                                .
                                                                                                t .k
                                                                                                   ,g:j .i',j. . ..,.,y'.
                                                                                                      y
                                                                                                      .                  ,. j.
                                                                                                                         )x . jj
                                                                                                                               q,
                                                                                                                                j
                                                                                                                                y
                                                                                                                                g'
                                                                                                                                 j
                                                                                                                                 .
                                                                                                                                 r
                                                                                                                                 j
                                                                                                                                 k'
                                                                                                                                  .
                                                                                                                                  j
                                                                                                                                  j;
                                                                                                                                   j..
                                                                                                                                    t'
                                                                                                                                     j
                                                                                                                                     g
                                                                                                                                     j . k
                                                                                                                                         ygkj:.
                                                                                                                                              g.
                                                                                                                                               :
                                                                                                                                              jk
                                                                                                                                               j;
                                                                                                                                                y7
                                                                                                                                                 g
                                                                                                                                                 j..'j
                                                                                                                                                  jy iy
                                                                                                                                                      j
                                                                                                                                                      ..
                                                                                                                                                       y
                                                                                                                                                       j
                                                                                                                                                       kr. ô
                                                                                                                                                           '
                                                                                                                                                           J
                                                                                                                                                        .:r.
                                                                                                                                                         j
                                                                                                                                                         .
                                                                                                                                                         J-
                                                                                                                                                          j
                                                                                                                                                          7
                                                                                                                                                          jj.
                                                                                                                                                            ?
                                                                                                                                                            j
                                                                                                                                                            j .'
                                                                                                                                                               !
                                                                                                                                                               ...'
                                                                                                                                                                  4'
                                                                                                                                                                   k'
                                                                                                                                                                    4'
                                                                                                                                                                     .'
                                                                                                                                                                      .
                                                                                                                                                                     g,
                                                                                                                                                                      4
                                                                                                                                                                      g
                                                                                                                                                                      :
                                                                                                                                                                      jt.
                                                                                                                                                                        j'
                                                                                                                                                                         tgj1
                                                                                                                                                                            y kj
                                                                                                                                                                              r.y
                                                                                                                                                                                .y.
                                                                                                                                                                                  ;
                                                                                                                                                                                  ).
                                                                                                                                                                                  jt,,
                                                                                                                                                                                     vj
                                                                                                                                                                                     J
                                                                                                                                                                                     yt.
                                                                                                                                                                                      .'j
                                                                                                                                                                                       y-
                                                                                                                                                                                        :k
                                                                                                                                                                                         r
                                                                                                                                                                                        yj
                                                                                                                                                                                        .
                                                                                                                                                                                        ,jL
                                                                                                                                                                                          '
                                                                                                                                                                                          )
                                                                                                                                                                                          ,
                                                                                                                                                                                          j
                                                                                                                                                                                          y  'j
                                                                                                                                                                                           tjj
                                                                                                                                                                                             tt$'
                                                                                                                                                                                              .j.'
                                                                                                                                                                                                 ..
                                                                                                                                                                                                 y,
                                                                                                                                                                                                  j:j;
                                                                                                                                                                                                  (j ul
                                                                                                                                                                                                      yy(
                                                                                                                                                                                                        ;.
                                                                                                                                                                                                         j.
                                                                                                                                                                                                          -
                                                                                                                                                                                                          yq
                                                                                                                                                                                                           ,kf:)
                                                                                                                                                                                                           ,j
                                                                                                                                                                                                            y  ',
      Ir't
         :'
          E
          2!         ,).; ',-ï
                             -'
                             - t;ç
                                 ?bi-
                                    -,.p- t 'i:i,.-.r,s.,kk-..-.'-%  it,6:(
                                                                          klIE:
                                                                              -1
                                                                               i'
                                                                                      i!,.'.-;;- ù
                                                                                                 .
                                                                                                 't                                                                                                           ..,
                           '.
        --:
          .'
           ,
           d
           ,
           y
           t:'
             l
             ,i
              ,
              '!
               ,
               '
               1
               k!
                ?
                ï
                1
                .
                ,
                4r
                 -'jt
                    .   .
                        -
                         .
                        '-. .,.     p      .----,.:'
                                          .,                      ,..--
                                                                  .    d;.,
                                                                          -:.
                                                                            ,,ï.fr4
                                                                                  i 1:
                                                                                   !'
                                                                                    8 7
                                                                                  . - ;, k
                                                                                         ;.
                                                                                         .        ?'
                                                                                                  .--.. -.:t
                                                                                                    -
                                                                                                            k.
                                                                                                             ,.
                                                                                                              ):
                                                                                                               ....
                                                                                                                  --,....
                                                                                                                    .    ;- ,
                                                                                                                            -...
                                                                                                                               ..
                                                                                                                                ,,
                                                                                                                                 .
                                                                                                                                 ..
                                                                                                                                  ,
                                                                                                                                  -  -
                                                                                                                                     .-!
                                                                                                                                      .ë.:
                                                                                                                                         )
                                                                                                                                         !
                                                                                                                                         r..- ,
                                                                                                                                              .-
                                                                                                                                               .
                                                                                                                                               -
                                                                                                                                               ët
                                                                                                                                                ..
                                                                                                                                                 ,,.
                                                                                                                                                   ,-.
                                                                                                                                                     --
                                                                                                                                                      .-
                                                                                                                                                       ...-
                                                                                                                                                          ;
                                                                                                                                                          -.s.
                                                                                                                                                           ,.
                                                                                                                                                            --$
                                                                                                                                                              -,..,.. --..-,..-i
                                                                                                                                                                      -
                                                                                                                                                                      :        '),d
                                                                                                                                                                                - r,..
                                                                                                                                                                                     :-
                                                                                                                                                                                      ;:ë
                                                                                                                                                                                        .-$
                                                                                                                                                                                          k
                                                                                                                                                                                          '-
                                                                                                                                                                                           ï-
                                                                                                                                                                                            l,
                                                                                                                                                                                             -
                                                                                                                                                                                             ,,.
                                                                                                                                                                                               t
                                                                                                                                                                                               à
                                                                                                                                                                                               -.s.
                                                                                                                                                                                                  (
                                                                                                                                                                                                  ,.
                                                                                                                                                                                                   ?(
                                                                                                                                                                                                   ,)-
                                                                                                                                                                                                    -,
                                                                                                                                                                                                     .
                                                                                                                                                                                                     :-r.
                                                                                                                                                                                                        ,
                                                                                                                                                                                                        -,-. -  .-
          28                    June 12,2015                               W ize kansferofapproxim ately $50,000 from BB&T 9867
                                                                           to a Chevron Bank accountending i.
                                                                                                            n 3042
          29                    J                                          W'
                                                                            lreeansferofapproxim ately$25,000from BOA 9783 to
                                  une 15,2015                                                       .gm
                                                                           a Chevron Bank accountendm . 5975

          30                    J                                          W izekansferofapproximately $35,000 from BOA 9783to
                                  unc 16,2015                              Chevron Bank accountending in 3042

                  Itisfurtheralleged thatthe specifed unlawftzlactivity isccmspiracy to com m itwize

    fraud,in violation ofTitle 18,U nited StatesCode,Section 1349,and w ire fzaud,l
                                                                                  in violation

    ofTitle 18,United StatesCode,Section 1343.

                  InviolationofTitle18,UnitedStatesCode,Sections1956(a)(1)(B)(i)and2.
                                                                  FO R FEITITRE A T,
                                                                                   L EG A TIO N S

                                  The allegationscontained in thisIndictm entare re-alleged and incorporated by

    reference asthough fully setfort.
                                    h herein forthe purpose ofalleging crim inalforfeim re to the

    United StatesofA merica ofcertain property in which thedefendanthasan interest.

                                  U pon conviction ofany violation ofTitle 18,U nited StatesCode,Secdon 1956,

    as alleged in this Indictm ent,the defendant shall forfeit to the U nited States of A m erica,

    ptlrsuantto Title 18,United StatesCode,Section 982(a)(l),anyproperty,realorpersonal,
    involved in such oFense,and any property taceable to such property.




                                                                                                          7
Case 1:20-cr-20099-CMA Document 3 Entered on FLSD Docket 02/24/2020 Page 8 of 10




                 Ifany ofthe property described above,asa resultofany actor om ission ofthe

    defendant:
                        cannotbelocated upon thecxercise ofducdiligence'
                                                                       ,

                        hasbeen lansferred orsold to,ordeposited with,athird party;

                        hasbeenplacedbcyondthejurisdictionofthecourt;
                 d.     hasbeen substantially dim inished in value;or
                        haSbeen comm ingled with otherproperty which cannotbe divided
                        withoutdim culty,
    the United StatesofA merica shallbe entitled to forfeiture ofsubstitute propertypursuantto

    Title21,UnitedStatesCode,Section853û8,asincorporatedbyTitle18,UnitedStatesCode,
    Section98209(1)andTitle28,UnitedStatesCode,Section2461(c).
          A11pursuanttoTitle 18,UnitedStatesCode,Section 981(a)(l)(C),asincorporatedby
    Title 28,United StatcsCode,Scction 2461(c),and Title 18,United StatesCode,Section
    982(a)(1),andtheproceduressetforth atTitle21,UnitcdStatesCode,Section 853,asm ade
    applicablebyTitle28,UnitedStatesCode,Section246l(c).
                                                     A TRU E BILL
                                                                                     :1




                                                     FOREPZRJON                      ïy
      l                 pA 1         -

    XRiANA oRsitxk F/ k-e -'
                           o'- -
    U N ITED STA T       TTO RN EY



    BRO O
    A SSISTANT UN ITED STATES ATTORN EY



                                                 8
 Case 1:20-cr-20099-CMA Document 3 Entered on FLSD Docket 02/24/2020 Page 9 of 10
                                              UN ITED STATES DISTRICT CO URT
                                             SO UTH ERN DISTRICT O F FLO RIDA

UNITED STATES O FAM ERICA

                                                          C ERTIFICATE OF TRIAL ATTO RNEY*
M SH EED OLA W ALE O LAD ELE,
                                                          Superseding Caselnform ation:
                              Defendant.         /

CourtDivisioq:(selectOne)                                 New defendantts)           YeS       NO
 z'     M iam l            Key W est                      N um berofnew defendants
        FTL                W PB            FTP            Totalnumberofcounts

                  Ihave carefully considered the allegationsofthe indictment,the numberofdefendants,the numberof
                  probablewitnessesand thelegalcomplexitiesofthe lndictment/lnformation attachedhereto.
                  1am aware thatthe information supplied on this statementwillbe relied upon by the Judgesofthis
                  Courtin setting theircalendarsand scheduling crim inaltrials underthe mandate ofthe Speedy Trial
                  Act,Title28U .S.C.Section316l,
                  lntemreter:       (YesorNo)
                  Listlanguageand/ordialect
                  Thiscasewilltake 5-7 daysforthe partiesto try.
                  Please checkappropriate category andtype ofoffense listed below:
                  (Checkonlyone)                                  (Checkonlyone)

        l         0 to 5 days                                     Petty
        11        6 to l0 days                       /            M inor
        1II       l1to 20 days                                    M isdem .
        IV        21to 60 days                                    Felony
        V         61daysand over
        6.     Hasthiscasepreviously been filed in thisDistrictCourt?              (YesorNo)   N-p --
         lfyes:Judge                                  Case No.
         (Attachcopyofdispositiveorder)
         Hasa complaintbeen filed inthismatter?            (YesorNo)         No
         lfyes:M agistrateCaseNo.
         Relatedm iscellaneousnum bers:
          Defendantts)infederalcustody asof
          Defendantts)instatecustody asof
          Rule20 from the Districtof
          Isthisapotentialdeathpenaltycase?(YesorNo)                 No
                   Doesthiscaseoriginatefrom a m atterpending in theCentralRegion oftheU.S.Attorney'sOffice
                   priortoAugust9,2013(M ag.JudgeAlicia0.Valle)?                     Yes        No ?
          8.        Doesthiscaseoriginate from a matterpending intheNorthern Region U.S.Attorney'sOffke
                    priortoAugust8,2014(Mag.JudgeShaniek Maynard)?                   Yes        No z


                                                                    BROO     ATSON
                                                                    ASSISTANT UNITED STATES ATTORNEY
                                                                    COURT NO.A5501844
                                                                                                        REV #/13/20p#
   *penalty Shectts)attached
Case 1:20-cr-20099-CMA Document 3 Entered on FLSD Docket 02/24/2020 Page 10 of 10




                             UN ITED STATES D ISTRICT C OU RT
                             SO UTH ERN DISTR IC T O F FLO RIDA

                                       PEN ALTY SH EET

     D efendant's Nam e: RASH EED O LA W ALE O LA DELE

     Case N o:                                                  '

     Count#:1

     CopspiracytpComlpitM oneyLaunpering                                     -     - --
     IY-
       J
       7TF.C.jl956(h)                                       -                           -      -
     *M ax.Penalty:20 Y ears'Im prisonm ent

     Counts #:2-30

     sloney Laundering

     14JJ.S.C.j-1956(>)(J)(B)(i))                                                   -
     *M ax.Penalty:20 Y ears'lm prisomnent



     *Refers only to possible term ofincarceration,doesnotinclude possiblefines,restitution,
     specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
